Citation Nr: 0635835	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  95-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
to include stomach and gastrointestinal conditions due to 
undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
knees, elbows, and back due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include headaches due to undiagnosed illness.

4.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
fatigue, and memory loss, to include sleep disturbance, 
fatigue and memory loss due to undiagnosed illness.

6.  Entitlement to service connection for impotence, to 
include impotence due to undiagnosed illness.

7.  Entitlement to service connection for a breathing 
disorder, to include breathing problems due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1980 and from December 1990 to May 1991.  He served in 
the Southwest Asia Theater of operations from January 1991 to 
May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  A March 1994 rating decision denied entitlement 
to service connection for a stomach condition, headaches, a 
sleeping disorder, breathing problems, and impotence.  A 
rating decision in November 1997 denied entitlement to 
service connection for a stomach and gastrointestinal 
condition, joint pains of the knees, elbows and back, 
headaches, dizziness, sleep disturbance, fatigue and memory 
loss, and impotence claimed to be due to undiagnosed illness 
or illnesses.  A February 1998 rating decision denied service 
connection for breathing problems, claimed to be due to 
undiagnosed illness or illnesses.  

In August 1998 and January 2000, the veteran testified before 
an RO hearing officer.  The hearing transcripts are in the 
claims folder.  

In March 1999, the Board remanded the case to the RO for 
additional development, including an examination in 
accordance with Gulf War guidelines.  

The veteran requested a hearing before a member of the Board 
and a hearing was scheduled. The Board notified the veteran 
in a letter sent to his last known address that a hearing had 
been scheduled for February 2003.  The record reflects that 
the veteran failed to report for the hearing, although the RO 
notification letter was not returned by the United States 
Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under the circumstances, the Board deems the 
hearing request to be withdrawn.  38 C.F.R. 20.702(d) (2006).  

The July 2003 Board decision granted service connection for 
post-traumatic stress disorder (PTSD), denied an increased 
rating for residuals of a left knee meniscectomy, and granted 
a 20 percent rating for left knee arthritis.  That Board 
decision also discussed the development of a claim for 
service connection for diabetes mellitus; which has not been 
developed for appellate consideration by the Board.  In the 
remand portion of the July 2003 decision, the Board found 
that the veteran had not been examined in accordance with 
Gulf War guidelines, as directed by the 1999 remand.  The 
claims for service connection for undiagnosed illnesses were 
again remanded.  In as much as the development required by 
the July 2003 Board remand has been complied with, the Board 
proceeds with its review of the appeal.  

The certified issues included entitlement to service 
connection for joint pain of the knees due to an undiagnosed 
illness.  Service connection has already been established for 
the left knee.  The right knee claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's stomach disorder and gastrointestinal 
conditions have been diagnosed as gastritis, a pyloric ulcer 
and a Helicobacter pylori infection, which are not shown to 
be related to an in-service disease or injury.  The pyloric 
ulcer was first manifested over two years after the veteran 
completed his active service.  

2.  The veteran's joint pains, including the elbows and back, 
have been diagnosed as chronic lumbar strain, ganglion cyst 
of the right wrist, mild degenerative joint disease of the 
right wrist, mild degenerative joint disease of the right 
elbow, and mild degenerative joint disease of the right 
ankle, which are not shown to be related to an in-service 
disease or injury, including his service in the Gulf War.  
Arthritic changes were first manifested several years after 
the veteran completed his active service.  The veteran's 
joint disabilities are not shown to be related to a service-
connected disability.  

3.  The competent medical evidence establishes that any 
headaches the veteran may experience are not a disability due 
to undiagnosed illness and they are not shown to be related 
to an in-service disease or injury.  

4.  The competent medical evidence establishes that any 
dizziness the veteran may experience is not a disability due 
to undiagnosed illness and dizziness has not been shown to be 
related to an in-service disease or injury.

5.  Any sleep disturbance and fatigue the veteran may 
experience have been diagnosed as symptoms of his service-
connected PTSD and are not part of a separate disability, to 
include an undiagnosed illness.  

6.  The veteran does not have a memory loss.  


7.  The veteran's claimed impotence, to include impotence due 
to undiagnosed illness, has been shown to be an erectile 
dysfunction which is related to antihypertensive medication 
and diabetes mellitus.  It is not related to an undiagnosed 
illness, disease or injury in service, or to a service-
connected disease or injury.  

8.  The veteran's breathing disorder has been diagnosed as 
obstructive lung disease due to smoking and an extrinsic 
cause of his restrictive ventilatory defect, such as being 
overweight, which are not related to an in-service disease or 
injury, including his service in the Gulf War.  


CONCLUSIONS OF LAW

1.  A stomach disorder, to include stomach and 
gastrointestinal conditions due to undiagnosed illness, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).  

2.  Joint pains, including the elbows and back, to include as 
due to undiagnosed illness, were not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service, and are not the result of or 
approximately due to a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.317 
(2006).  

3.  Headaches, to include headaches due to undiagnosed 
illness, were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).  

4.  Dizziness, to include as due to undiagnosed illness, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).  

5.  A sleep disorder, to include sleep disturbance, fatigue 
and memory loss due to undiagnosed illness, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).  

6.  Impotence, to include impotence due to undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).  

7.  A breathing disorder, to include breathing problems due 
to undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in April 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Referable to the service connection claims, because they are 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  VA clinical 
records have been associated with the claims folder.  In 
February 2004, the veteran responded that he had had no 
private medical treatment.  

Service Connection

The veteran contends that he has a stomach disorder, to 
include stomach and gastrointestinal conditions, joint pain 
of the knees, elbows, and back, headaches, dizziness, a sleep 
disorder, to include sleep disturbance, fatigue and memory 
loss, impotence, and a breathing disorder due to undiagnosed 
illness incurred while serving in Southwest Asia during the 
Gulf War.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Certain listed conditions, including arthritis, peptic 
ulcers, and an organic diseases of the nervous system, may be 
presumed to have been incurred during active military service 
if they are manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).  

Analysis

Extensive VA clinical notes have been obtained in conjunction 
with this claim.  The Board has reviewed these notes but will 
not discuss them in detail because they do not provide 
evidence of an undiagnosed illness or other evidence to 
substantiate the claim.  The VA examination reports provide 
the competent medical evidence in this case and they will be 
discussed in detail.  38 C.F.R. § 3.159(a) (2006); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Pursuant to the July 2003 remand of this Board, the veteran 
was given a VA Gulf War examination in February 2004.  The 
examiner specified that the claims folder, the service 
medical records and the Gulf War examination guidelines were 
reviewed.  Further specialized examinations were done 
subsequently.  


Stomach And Gastrointestinal Conditions

The service medical records for the veteran's first period of 
service do not reflect any chronic stomach or 
gastrointestinal conditions.  The veteran's abdomen and 
viscera were normal when he was examined for separation from 
his first period of active service, in January 1980.  Private 
medical records show that the veteran had gastrointestinal 
complaints before he was called to his second period of 
active duty.  There was a diagnosis of gastroenteritis in 
April 1988 and abdominal pain was noted by a private 
physician in September 1990.  

There is no record of gastrointestinal symptomatology during 
the veteran's Gulf War service.  When the veteran was 
examined for redeployment, in March 1991, his abdomen and 
viscera were normal.  

The veteran completed 5 months of active wartime service in 
May 1991.  A peptic ulcer may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case an ulcer was manifested 
well over a year after the veteran completed his active 
service.  Private medical records show that the veteran was 
given a colonoscopy, in September 1992, for complaints of 
persistent epigastric pain, burning, and lower abdominal 
pain, with black tarry stools and anemia.  The study showed 
only mild diverticulosis of the colon.  Private clinical 
notes show diagnoses of anemia and gastritis in October 1992.  
A National Guard service medical record, dated in January 
1993 shows the veteran's gastrointestinal complaints were 
diagnosed as gastritis.  Private physician's notes again 
reflect epigastric pain in September 1993.  The veteran was 
given an upper endoscopy in March 1994 and this disclosed a 
pyloric ulcer.  It was medically treated.  

On the May 1995 VA examination, it was noted that the veteran 
had gastritis and took Tagamet with relief.  On the July 1999 
VA examination, the veteran reported that he had chronic 
epigastric pain.  He said that a year or so earlier, his 
private physician diagnosed Helicobacter pylori and treated 
him with great improvement.  He was not currently on any 
medication and had occasional pain and mild nausea.  

On the VA Gulf War examination in February 2004, the veteran 
complained of continued upper abdominal pain, loss of 
appetite and nausea.  Examination disclosed no tenderness, 
masses or organomegaly.  The diagnosis was gastritis 
associated with gastrointestinal symptoms and the veteran's 
report of an abnormal upper gastrointestinal series.  

The veteran's stomach problems have been repeatedly diagnosed 
as gastritis and, in 1994, he had an ulcer, most recently, he 
was treated for a Helicobacter pylori infection.  These are 
not undiagnosed illnesses.  Moreover, there is no competent 
medical evidence that the gastritis began during active 
service or that it increased in severity during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).  It was more than a year after 
service that the ulcer was demonstrated on endoscopy.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  There is no medical opinion or other competent 
evidence to link the veteran's gastritis to service.  For 
these reasons, the Board finds no competent evidence to 
support this claim.  

However, the January 1980 separation examination and the 
March 1991 redeployment examination provide competent medical 
evidence that the later diagnosed stomach and 
gastrointestinal problems were not present when the veteran 
finished active duty.  These examinations, at the end of the 
veteran's active service form a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Joint Pain, Including the Elbows and Back

Other than the veteran's knees, the service medical records 
for the veteran's first period of active service do not 
indicate any chronic joint disorder.  On examination for 
separation from service, in January 1980, the veteran's left 
knee pain was the only musculoskeletal abnormality noted.  
There is no record of a joint disorder during the veteran's 
Gulf War service.  When he was examined for redeployment, in 
March 1991, his musculoskeletal system was normal.  

On the August 1997 VA examination, X-rays disclosed arthritic 
changes in both knees.  X-rays of the elbows showed no 
degenerative changes.  Examination of the elbows showed a 
full range of motion with pain at full flexion.  There was no 
effusion, laxity or atrophy and the veteran was 
neurovascularly intact.  He had a good range of motion and 
strength with no tremor.  As to the elbows, the diagnosis was 
that there was no disability.  

On the July 1999 VA examination, left knee limitations were 
noted.  The veteran had a full range of motion in all of his 
other joints, including his back.  

On VA Gulf War examination, in February 2004, the veteran's 
complaints included having right elbow pain since 1992 or 
1993.  Examination showed no right elbow tenderness.  
Supination and pronation against resistance cause no pain.  
The diagnosis was right epicondylitis.  

On examination of the veteran's spine and joints, in January 
2006, the veteran again complained of right elbow pain in the 
olecranon area.  He reported that for 3 to 4 years, his back 
had bilateral lumbar paraspinal and left sacroiliac pain, 
which was constant.  He did not describe any radiation beyond 
the buttocks.  There had been no flare-ups or incapacitating 
episodes.  He also reported having right wrist pain for 3 to 
5 years.  It was constant, without flare-ups.  A ganglion 
cyst had been noted in the last 6 to 8 months.  Examination 
disclosed normal back findings, except for pain at the end of 
the range of extension and lateral flexion and tenderness in 
both lumbar paraspinal and sacroiliac areas.  Examination of 
the right wrist disclosed a ganglion cyst on the volar 
surface.  The right elbow had some tenderness over the 
lateral epicondyle.  The right ankle was stable and had no 
pain on motion.  X-rays revealed mild degenerative changes at 
the radial carpal joint of the right wrist; olecranon 
spurring in the right elbow, and some mild degenerative 
changes in the tibiotalar joints of the ankles, bilaterally.  
Pertinent diagnoses were chronic lumbar strain, ganglion cyst 
of the right wrist, mild degenerative joint disease of the 
right wrist, mild degenerative joint disease of the right 
elbow, and mild degenerative joint disease of the right 
ankle.  

The veteran's joint problems have the diagnoses enumerated 
above.  They are not undiagnosed illnesses.  Moreover, there 
is no competent medical evidence that his joint disabilities 
began during active service or that it increased in severity 
during active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).  Arthritis may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Here, it was 
more than several years after service that arthritic changes 
were demonstrated on X-ray studies.  

The veteran has asserted that his service-connected knee 
disability has caused back and wrist disorders (from walking 
with a cane).  Secondary service connection requires evidence 
of a connection to a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2006).  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Review of the record does not disclose any competent evidence 
from a trained medical professional linking the veteran's 
current back, wrist, or any other joint disorder to the 
service-connected left knee disorder.  

In this case, there is no medical opinion or other competent 
evidence to link the veteran's joint disabilities to service 
or to a service-connected disability.  The January 1980 
separation examination and the March 1991 redeployment 
examination provide competent medical evidence that the 
veteran's joint problems were not present when he completed 
his active service.  Additionally, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Thus, the examinations at the end of his active service and 
the passage of time since active service form a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Headaches and Dizziness

There is no record of chronic headaches or dizziness during 
the veteran's first period of active service or during his 
Gulf War service.  When he was examined for separation from 
service, in January 1980, and for redeployment, in March 
1991, his head and neurological system were normal.  

As noted above, an organic disease of the nervous system may 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Here, there is no competent medical evidence of 
headaches or dizziness in the year following either period of 
active service.  

On the May 1995 VA general medical examination, the veteran 
complained of having dizzy spells 3 to 4 times a day.  They 
could happen anytime and resolved after a few seconds.  He 
also complained of headaches, occurring every day, lasting 3 
to 4 minutes, and resolving spontaneously.  Neurological 
examination showed the cranial nerves to be intact.  The 
assessment was Persian Gulf Syndrome with symptoms including 
dizzy spells and headaches.  The Board finds the assessment 
of a Persian Gulf Syndrome with symptoms including dizzy 
spells and headaches is not supported by the record.  The 
doctor had only the veteran's complaints and normal findings.  
Further, the examiner did not explain how he reached his 
assessment.  This assessment is based solely on the history 
provided by the veteran and it has no greater weight than the 
veteran's claim.  See LeShore; Coghill; and Swann.  

The report of the August 1997 VA neurological examination 
shows the veteran presented with a history of headaches, 
which reportedly started in 1991, right after the Gulf War.  
They were described as starting on the left side of his head 
and radiating to the neck.  They reportedly lasted 5 minutes 
or slightly longer.  The pain was described as sharp and 
stabbing.  The veteran also reported momentary positional 
dizziness.  Turning his head or standing quickly brought 
about pain and light-headedness. Symptoms were only 
momentary, not prolonged.  Examination led to the assessment 
of muscle contraction headaches and positional dizziness.  

On the VA general medical examination of July 1999, the 
claims folder was reviewed.  The veteran reported headaches 
once or twice a week since 1991.  His description was 
extremely vague.  They could be occipital or frontal, 
bilateral or unilateral.  Some lasted 3 to 4 seconds, while 
others lasted 15 to 30 minutes.  He described them as 
stabbing.  There was no nausea, vomiting or aura associated 
with the headaches.  No specific treatment was used.  The 
veteran was vague in regard to his history of dizziness.  He 
stated that it occurred once or twice a day and lasted 5 to 
10 seconds.  It could occur while sitting or standing.  There 
were no obvious exacerbating factors.  Neurological findings 
were normal.  The examiner commented that many of the 
veteran's problems were quite vague, short-lived and somewhat 
exaggerated by his history.  The doctor did not express an 
opinion as to a diagnosis or as to whether the symptoms were 
due to an undiagnosed illness.  

On the February 2004 VA examination, the veteran complained 
of having headaches since the 1990's.  They were described as 
left parietal occipital, like a pin sticking in his head.  
They were not associated with nausea or vomiting, although 
his vision reportedly became a little blurry.  They occurred 
2 to 3 times a week and lasted 20 to 30 minutes.  The veteran 
said that, since the Gulf War, he had some dizziness, in 
which his balance was off and he felt somewhat faint.  There 
was no true spinning.  It occurred daily and lasted 10 to 15 
seconds.  Neurological findings were normal and further 
examination was recommended.    

The veteran was given a VA neurological examination in 
January 2006.  The claims folder was reviewed.  Neurological 
examination revealed the cranial nerves were intact.  Motor 
strength and tone were normal throughout.  Finger to nose and 
gait testing were normal.  Light touch in the lower 
extremities was normal.  The doctor diagnosed brief 
headaches, expressing the opinion that they were so brief as 
to not really constitute a condition.  The physician went on 
to write that he had not been able to uncover any objective 
medical evidence that showed that the veteran had a chronic 
headache condition.  By the veteran's history, stress did 
aggravate his headaches and the headaches were so brief as 
not to warrant a diagnosis.  The doctor specifically stated 
that he did not consider the headaches to be an undiagnosed 
illness.  Regarding the veteran's complaint of dizziness, 
there was no objective evidence corroborating the veteran's 
complaint of dizziness.  The physician was of the opinion 
that it was likely that the veteran's episodes of dizziness 
were a combination of hyperventilation and orthostatic 
hypotension.  The doctor again expressed his belief that the 
episodes reported by the veteran did not constitute an 
undiagnosed illness.  

Once again, the competent medical evidence is against the 
claim.  This medical evidence is a preponderance of the 
evidence.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal on this issue must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Sleep Disorder, To Include Sleep Disturbance, Fatigue And 
Memory Loss

There is no record of a chronic sleep disturbance, fatigue, 
or memory loss during the veteran's first period of active 
service or during his Gulf War service.  When he was examined 
for separation from his first period of active service, in 
January 1980, and for redeployment, in March 1991, his head 
and neurological system were normal.  

As previously noted, an organic diseases of the nervous 
system may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Here, there is no competent medical evidence of an 
organic neurological disorder manifested by sleep 
disturbance, fatigue, or memory loss in the year following 
either period of active service.  

The report of the August 1997 VA mental examination shows the 
veteran complained of a sleep disturbance.  He reported that 
he would awaken about 2:30 or 3 o'clock in the morning and 
not be able to get back to sleep until about 5 a.m., although 
he had to be at work about that time.  He complained of 
getting only 3 to 4 hours sleep a night and having tiredness 
throughout the day.  Pertinent findings were normal.  The 
assessment was sleep disturbance.  

On the VA general medical examination of July 1999, the 
claims folder was reviewed.  The veteran reported gradually 
progressive worsening of his sleep problems, since 1991.  He 
said he could only sleep for 21/2 to 3 hours a night.  He had 
difficulty falling asleep and staying asleep, awaking in the 
middle of the night and not being able to get back to sleep.  
He took no medication for the problem.  As to fatigue, he 
said he was tired all the time and felt it might be due to 
his inability to sleep.  He was very vague in this regard.  
The veteran was also very vague about his memory loss 
complaints.  He complained of forgetfulness and absent 
mindedness that was increasing in frequency.  Neurological 
findings were normal.  The examiner commented that many of 
the veteran's problems were quite vague, short-lived and 
somewhat exaggerated by his history.  The doctor did not 
express an opinion as to a diagnosis or as to whether the 
symptoms were due to an undiagnosed illness.  The veteran was 
referred for a mental examination.  

On the July 1999 VA mental examination, the veteran stated 
that he had regular nightmares about the Gulf War.  He 
reported increased feelings of forgetfulness and 
disorientation.  On mental status examination, he displayed 
signs of anxiety.  He appeared mildly dysphoric, but not in 
acute distress.  Concentration was good and there were no 
deficits found in his recall.  It was noted that the veteran 
displayed a general dysthymic mood disorder, with occasional 
loss of energy, initiative and drive.  It was noted that he 
reported some symptoms of cognitive disturbance, including 
memory lapses and disorientation.  Diagnoses included PTSD, 
dysthymic disorder, chronic knee pain, and headaches.  

On the February 2004 VA examination, the veteran complained 
that, for at least the past 7 to 9 years, he had difficulty 
sleeping.  He said that, essentially every night, he had 
nightmares of being in a building which was being bombed.  He 
also reported fatigue since returning from the Gulf.  He said 
that it was a daily problem.  He seemed to do better in the 
morning, but he was out of energy after a couple of hours.  
As to his memory, he told of forgetting familiar things and 
losing objects, such as his keys, on a daily basis.  
Neurological findings were normal.  Cranial nerves were 
intact.  Further examination was recommended for the memory 
loss.  The diagnosis included the veteran's service-connected 
post traumatic stress disorder being associated with the 
veteran's sleep disturbance and fatigue.  

Thus, the veteran's sleep disorder and fatigue are symptoms 
of his service-connected PTSD.  This is not an undiagnosed 
illness.  Further, these manifestations are to be evaluated 
as part of the service-connected disability and do not 
warrant service connection as separate disabilities.  In as 
much as the preponderance of competent medical evidence 
establishes a diagnosis for these complaints, service 
connection cannot be granted for them as due to an 
undiagnosed illness.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a 
sleep disorder or fatigue as a separate disability due to 
undiagnosed illness, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Concerning his memory loss claims, the veteran was examined 
in October 2004.  It was noted that a CT scan of the head, 3 
months earlier was normal.  The veteran described feelings of 
light headedness.  He also reported that, for the last 2 
years, he had developed forgetfulness, such as going into a 
room to get something and then not being able to remember the 
item.  Neurological examination showed him to be awake, alert 
and cooperative.  He had a normal Mini Mental Status 
examination.  He had normal mentation, gait, cranial nerves, 
strength, coordination and deep tendon reflexes.  There was a 
mild distal sensory loss for pinprick and touch in all four 
extremities, distally from the wrist and ankle down.  The 
diagnosis was that there was no evidence of any mental 
dysfunction.  He was noted to have episodes of orthostatic 
hypotension due to high blood pressure medications and he had 
modest diabetic peripheral neuropathy.  

The Board has considered the veteran's complaints of memory 
loss; however, there is no competent medical evidence that he 
actually has signs or symptoms of memory loss.  The recent VA 
examination provides the most probative evidence on this 
matter and it establishes that there is no memory loss 
disability.  Consequently, the Board must find that the 
preponderance of evidence establishes that the veteran does 
not have a memory loss due to an undiagnosed illness or any 
other incident of his active service.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal on this issue must also be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Impotence

There is no record of impotence or erectile dysfunction 
during the veteran's first period of active duty or during 
his Gulf War service.  When he was examined for separation 
from active service, in January 1980, and for redeployment, 
in March 1991, his genitourinary system was normal.  

The report of the May 1995 VA general medical examination 
shows the veteran complained of a 2 to 3 year history of 
impotence.  There were no genitourinary findings and the 
assessment was impotence for the last 2 to 3 years, with no 
obvious cause.  It was reported that the veteran stated he 
was not diabetic or hypertensive.  This indicates the 
significance of the later diagnosed diabetes and 
hypertension.  

The veteran's complaints of erectile dysfunction were 
considered in the August 1997 VA neurological examination.  
He said that on some occasions he could get a rigid erection 
capable of penetration and other occasions, he could not.  
Ejaculation and orgasm were normal when he was able to get an 
erection.  Examination showed a normal phallus without 
lesions.  The meatus was patent.  The testes were descended 
without mass or tenderness.  There was no evidence of 
spermatocele, varicocele or hydrocele.  The doctor expressed 
the opinion that there was no physical etiology for his 
erectile dysfunction and that it might be a psychiatric 
component.  It was recommended that he be evaluated for 
treatment of his psychogenic impotence.  

On the VA general medical examination of July 1999, the 
claims folder was reviewed.  The veteran reported that he had 
difficult achieving and maintaining erections.  Genital 
rectal examination was normal.  The examiner did not comment 
as to a diagnosis or as to whether the symptoms were due to 
an undiagnosed illness.  The veteran was referred for a 
genitourinary examination that month.  He said he was 
sometimes able to maintain a normal erection but other times 
he was unable to, and stated that had been progressive over 
the past several years.  Testes, scrotum, penis, epididymes, 
urethra and prostate were normal.  In summary, the doctor 
felt that the veteran most likely had psychogenic impotence 
complicated by his use of nicotine, which might be 
contributing to his impotence and anxiety.  

On VA examination, in February 2004, the veteran told of a 
problem with impotence since serving in the Gulf.  He said 
his erection was not as hard as normal, and he was not as 
easily aroused.  He was able to achieve penetration 30 to 40 
percent of the time.  Genitalia were normal, without any 
hernia.  It was noted that testosterone and other male 
hormones had been checked and were normal.  Further 
examination was recommended.  

The report of the October 2004 VA genitourinary examination 
has the veteran's description of erectile dysfunction while 
serving in Kuwait.  He reported that he had partial erections 
and sometimes Viagra was not effective.  Sometimes he was 
able to effect penetration and complete intercourse.  
Examination showed normal external genitalia.  There was no 
inguinal hernia.  The diagnosis was erectile dysfunction of 
uncertain etiology, possibly functional erectile dysfunction.  
The doctor noted that the problem began before the veteran's 
hypertension and diabetes were diagnosed.  He was unable to 
resolve the issue without resorting to speculation.  The 
findings were reviewed by a physician in December 2004.  It 
was noted that the history of erectile dysfunction was based 
on the veteran's history and was possibly functional erectile 
dysfunction.  A cause was not found.  

On the January 2006 VA examination, the claims folder and the 
veteran's complaints were reviewed.  He complained that he 
could not get a good erection and achieved penetration and 
ejaculation only about 10 percent of the time.  Examination 
disclosed normal genitalia, without hernia.  The diagnosis 
was erectile dysfunction.  The doctor noted that there was no 
evidence of impotence while in Kuwait and prior to his 
diabetes and hypertension.  The doctor believed the diabetes 
mellitus and hypertension had an aggravating effect on the 
veteran's erectile function.  That would be by 
antihypertensive medications and the development of diabetic 
autonomic neuropathy.  The doctor concluded by expressing the 
opinion that the erectile dysfunction was not secondary to an 
undiagnosed illness.  

The veteran has given a history of erectile dysfunction.  The 
history he provides is essentially his claim and it does not 
carry any greater probative weight than his claim does.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Coghill v. 
Brown, 8 Vet. App. 342 (1995); Swann v. Brown, 5 Vet. App. 
229 (1993).  The direct examinations and laboratory tests 
have been normal.  On the most recent examination, a 
physician was of the opinion that it was due to 
antihypertensive medications and the development of diabetic 
autonomic neuropathy.  The doctor affirmed that the erectile 
dysfunction was not due to undiagnosed illness.  This medical 
report is the most clear, competent evidence of record.  It 
establishes that the veteran's erectile dysfunction is not an 
undiagnosed illness but is associated with his non-service-
connected disabilities of hypertension and diabetes.  There 
is no competent evidence linking the veteran's erectile 
dysfunction to the veteran's active service connection or to 
a service-connected disability.  Consequently, the Board 
finds that the preponderance of the evidence is against 
service connection for erectile dysfunction on a direct basis 
or as due to an undiagnosed illness.  Since the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Breathing Disorder

There is no record of a respiratory disorder during the 
veteran's first period of active service or during his Gulf 
War service.  When he was examined for separation from active 
service, in January 1980, and for redeployment, in March 
1991, his lungs and chest were normal.  

On the May 1995 VA general medical examination, the veteran 
reported having approximately two episodes of shortness of 
breath a day.  They could happen at any time, even when 
sitting, as they were not affected by exercise.  The episodes 
were said to last 5 to 10 seconds and be relieved 
spontaneously.  Examination showed his chest to be clear to 
auscultation and percussion.  The extremities had no 
clubbing, cyanosis, or edema.  The assessment was Persian 
Gulf Syndrome with symptoms including shortness of breath.  
It was noted that chest X-rays and pulmonary function tests 
were pending at the time.  The chest X-ray was normal, 
showing clear lungs.  The pulmonary function test was not 
interpreted.  The Board finds the assessment of a Persian 
Gulf Syndrome with symptoms including shortness of breath is 
not supported by the record.  The doctor had only the 
veteran's complaints and normal findings and there is no 
record that he ever reviewed the tests he ordered.  Further, 
the examiner did not explain how he reached his assessment.  
This assessment is based solely on the history provided by 
the veteran and it has no greater weight than the veteran's 
claim.  See LeShore; Coghill; and Swann.

The report of the July 1999 VA examination shows the claims 
folder was reviewed.  The veteran complained of breathing 
problems.  He said that it started in late 1991.  He 
described it as a short-lived shortness of breath.  When it 
occurred, he needed to take 3 or 4 deep breaths, and then it 
resolved.  He denied dyspnea on exertion.  He acknowledged 
that he smoked one half pack per day.   May 1995 pulmonary 
function test results were reviewed and it was noted that a 
chest X-ray at the time was negative.  On examination, the 
chest was clear.  The examiner commented that many of the 
veteran's problems were quite vague, short-lived and somewhat 
exaggerated by his history.  The doctor did not express an 
opinion as to a diagnosis or as to whether the symptoms were 
due to an undiagnosed illness.  He admitted being unclear 
about the breathing problem, since there were some mild 
abnormalities on the previous pulmonary function test.  

On the February 2004 VA examination, the veteran reported 
having breathing problems since returning from the Gulf.  It 
was not dyspnea on exertion.  Rather, it was an instantaneous  
(3 to 4 second) feeling of air hunger, which occurred once or 
twice a week.  Physical examination showed his lungs to be 
clear.  A January 2002 chest X-ray was noted to be normal.  
Further examination was recommended.  

The December 2004 VA examination included pulmonary function 
testing, which was interpreted as showing a mixed 
obstructive/restrictive ventilatory defect with response to a 
bronchodilator.  It was commented that normal diffusion 
argued against a significant loss of gas exchange surface 
area.   The chest X-ray and a computerized tomography (CT) 
scan were normal.  The conclusion was that the veteran had 
obstructive lung disease due to smoking and an extrinsic 
cause of his restrictive ventilatory defect, such as being 
overweight.  Because the medical evidence shows that the 
veteran's breathing symptoms are due to an established 
clinical diagnosis, the Board finds that his breathing 
disorder does not represent an undiagnosed illness resulting 
from service in the Persian Gulf War.

Here again, the evidence from competent medical sources 
provides the preponderance of evidence, and it is against the 
claim.  Additionally, the evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  See Maxson.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for a stomach disorder, to include stomach 
and gastrointestinal conditions due to undiagnosed illness, 
is denied.  

Service connection for joint pain of the elbows and back, to 
include as due to undiagnosed illness, is denied.  

Service connection for headaches, to include headaches due to 
undiagnosed illness, is denied.  

Service connection for dizziness, to include as due to 
undiagnosed illness, is denied.  

Service connection for a sleep disorder, fatigue, and memory 
loss, to include sleep disturbance, fatigue and memory loss 
due to undiagnosed illness, is denied.  

Service connection for impotence, to include impotence due to 
undiagnosed illness, is denied.  

Service connection for a breathing disorder, to include 
breathing problems due to undiagnosed illness, is denied.  


REMAND

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  

Review of the file discloses a basis for the veteran's right 
knee claim which should be developed.  His service medical 
records show that, after completing advanced individual 
training, he complained that both knees hurt.  The left knee 
subsequently received a significant amount of attention, had 
surgery and the residuals are service-connected.  However, 
there were also positive objective right knee findings during 
the veteran's first period of active duty.  In August 1977, 
there was a complaint of pain in both knees and the 
impression was chondromalacia.  He was seen for physical 
therapy in October 1977 and the clinician found the right 
knee had increased anterior-posterior and medial-lateral 
laxity.  There was painless clicking in the right medial 
joint line with varus and valgus stress.  Both knees had pain 
and crepitus with patellar compression and the patellae were 
hypermobile.  The impression was bilateral chondromalacia 
patella.  In August 1979, right knee examination was 
negative, except for patellofemoral crepitus and a mildly 
positive pivot shift test.  June 1984 National Guard service 
medical records document a right knee sprain.  August 1997 VA 
X-ray studies disclosed degenerative changes in the right 
knee.  VA clinical notes of May 2002 have a diagnosis of 
degenerative joint disease of bilateral knees.  On the 
January 2006 VA examination, there was crepitus in the right 
knee and severe degenerative joint disease of the right knee 
was diagnosed.  A medical opinion is desirable to determine 
if there is any relationship between the current right knee 
disorder and the abnormalities noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination of his right knee.  The 
claims file should be made available to 
the examiner.  Any tests or studies 
needed to respond to the following 
question should be done.  
a.  The examiner should provide an 
opinion as to the correct diagnosis for 
the veteran's right knee disorder.  
b.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's current 
right knee disability began or increased 
in severity during his active service.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


